Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/KR2013/005622, filed 6/26/2013, claiming priority to ROK Application 10-0068394, filed 6/26/2012.
Election/Restrictions
Claims 1-9 and 11-13 are pending. Applicants’ elections of Group I, claims 1-5, 8, 11, and 12, as provided in the 8/10/2015 response to a Restriction Requirement, remain in effect. Claims 6,7,9, and 13 remain withdrawn.
The species elected by Applicants is allowable over prior art. Accordingly, the search was expanded. As discussed below, three species searched are anticipated by prior art.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the expanded elected species, claims 1-5, 8, 11, and 12 are rejected under 35 U.S.C. §102(a)(1) as anticipated by CAPLUS Accession Number 1987:50063, which discloses compounds as shown below, Registry Number  90098-80-9, which corresponds to Formula I with X = oxygen and Y = (C4-alkyl carbonyloxy)C1-alkyl:




    PNG
    media_image1.png
    229
    366
    media_image1.png
    Greyscale

 

As represented by the expanded elected species, claims 1-5, 8, 11, and 12 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by CAPLUS Accession Number CAPLUS  1997:48743, which discloses the two compounds below:
     At left -Registry Number 185308-94-5 -- 4-Quinolinepropanoic acid, α-[(4-chlorobenzoyl) amino]-1,2-dihydro-2- oxo-, 2-(dimethylamino)ethyl ester  
     At right - Registry Number 185308-95-6  -- 4-Quinolinepropanoic acid, α-[(4-chlorobenzoyl) amino]-1,2-dihydro-2- oxo-, 3-(dimethylamino)propyl ester


    PNG
    media_image2.png
    220
    347
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    225
    363
    media_image3.png
    Greyscale


These compounds correspond to Formula I with X = oxygen and Y = dialkyl aminoalkyl





	
Conclusion
No claim is allowed.

Applicants’ amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1622